Eustis, J.,

delivered the opinion of the court.
This is a petitory action for the recovery of a number of slaves, which the defendant holds, as the agent of Charles Lynch, of Mississippi.
The evidence shows that the slaves were the property of Mr. Lynch, and were hired to Christopher Adams. There is no contradictory evidence exhibited by the plaintiffs. The court below considered that the plaintiff, as syndic, had shown no title to the slaves, and gave judgment for the defendant.
The counsel for plaintiff having suggested the death of N. Cox, and that C. Adams, junior, was the administrator of his estate, and the appointment of William M'Call as syndic of the estate of Ghrislopher Adams, senior;
It is ordered that said William M'Call and C. Adams, jun., be made parties to this appeal; and it is further ordered, that the judgment of the Parish Court be affirmed, with costs.